EXHIBIT 10.1

 

AMERICAN EXPRESS COMPANY

2007 INCENTIVE COMPENSATION PLAN

PORTFOLIO GRANT 2009-2010

TO

 

 

 

 

 

 

 

 

Name of Employee

 

 

 

 

 

January 26, 2009

 

December 31, 2010

Award Date

 

Expiration Date

 

 

 

 

$

 

 

Total Target Value

 

 

We are pleased to inform you that, pursuant to the Company’s 2007 Incentive
Compensation Plan, as amended (the “Plan”), the Compensation and Benefits
Committee (the “Committee”) of the Board of Directors (the “Board”) of American
Express Company (the “Company”), made an award of a portfolio grant to you as
hereinafter set forth (the “Award”) under the Plan as of the award date
specified above (the “Award Date”).  The Award is subject to the Detrimental
Conduct Provisions established by the Committee, and as from time to time
amended.

 

1.             General.  You have been granted the Award subject to the
provisions of the Plan and the terms, conditions and restrictions set forth in
this agreement (this “Agreement”).  The Award consists of two separate
performance periods:  January 1, 2009 through December 31, 2009 (the “2009
Performance Period”) and January 1, 2010 through December 31, 2010 (the “2010
Performance Period”) (the 2009 Performance Period and the 2010 Performance
Period each, a “Performance Period” and collectively, the “Performance
Periods”).  The Total Target Value of the Award is allocated 50% to the 2009
Performance Period and 50% to the 2010 Performance Period (each, a “Total Annual
Target Value”).  Each Total Annual Target Value consists of the Target Values of
four components:  the Target Value of the Annual EPS Incentive Component (the
“Annual EPS Target Value”); the Target Value of the Annual Net Revenue Incentive
Component (the “Annual Net Revenue Target Value”); the Target Value of the
Annual ROE Incentive Component (the “Annual ROE Target Value”); and the Target
Value of the Relative Total Shareholder Return Component (the “Relative TSR
Target Value”).  Each component’s Target Value is 25% of the Total Annual Target
Value.  The period beginning January 1, 2009 and ending on the expiration date
specified above (the “Expiration Date”) is the “Award Period.”  The Total Target
Value, or any of its components, may be reduced by the Committee in its sole
discretion, which may include but need not be limited to, situations where on
the last day of a Performance Period you are engaged in Related Employment, as
that term is defined in the Plan.  The Schedule A Value (as that term is defined
below), if any, for a Performance Period of each component will be determined as
specified in Paragraph 3.  There

 

--------------------------------------------------------------------------------


 

shall be a separate Schedule A for each Performance Period, which shall be
established within the first 90 days of the applicable Performance Period.

 

2.             Requirement of Employment.  Except as otherwise provided in
Paragraphs 4 and 6, your rights to the Cash Value and the Number of Restricted
Shares or Restricted Stock Units (as those terms are defined below), if any, for
a Performance Period under Paragraph 5 shall be provisional and shall be
canceled in whole or in part, as determined by the Committee in its sole
discretion if your continuous employment with the Company and its Affiliates (as
that term is defined in the Plan) or your Related Employment (as that term is
defined in the Plan) (hereinafter collectively referred to as “employment with
the American Express companies”), terminates for any reason on or before the
Payment Date for such Performance Period set forth in Paragraph 5.  Whether and
as of what date your employment with the American Express companies shall
terminate if you are granted a leave of absence or commence any other break in
employment intended by your employer to be temporary, shall be determined by the
Committee in its sole discretion.

 

3.             Determination of the Schedule A Values, Initial Value, Final
Value, Cash Value and the Number of Restricted Shares or Restricted Stock Units.

 

(a)           For each Performance Period, except as otherwise provided in this
Paragraph 3 and in Paragraphs 2, 4 and 6, there shall be paid to you with
respect to such Performance Period in accordance with Paragraph 5, the sum, as
may be adjusted by the Committee pursuant to Subparagraph 3(i), of:

 

(i)            the applicable Schedule A Value of the Annual EPS Incentive
Component (the “Annual EPS Schedule A Value”), if any, as of the last day of
such Performance Period, as provided in Subparagraph 3(b);

 

(ii)           the Schedule A Value of the Annual Net Revenue Incentive
Component (the “Annual Net Revenue Schedule A Value”), if any, as of the last
day of such Performance Period, as provided in Subparagraph 3(c);

 

(iii)          the Schedule A Value of the Annual ROE Incentive Component (the
“Annual ROE Schedule A Value”), if any, as of the last day of such Performance
Period, as provided in Subparagraph 3(d); and

 

(iv)          the Schedule A Value of the Relative Total Shareholder Return
Component (the “Relative TSR Schedule A Value”), if any, as of the last day of
such Performance Period, as provided in Subparagraph 3(e).

 

(b)           Annual EPS Schedule A Value.  Except as otherwise provided in this
Paragraph 3, the Annual EPS Schedule A Value as of the last day of a Performance
Period will be equal to (Xb) times (Yb), where (Xb) equals the Annual EPS
Incentive Payout Percentage, if any, determined by the Committee in its sole
discretion based on the Annual EPS (as that term is defined below) of the
Company or of a unit of the Company, as the case may be, pursuant to the formula
provided in the applicable Schedule A for such Performance Period, and where
(Yb) is the Annual EPS Target Value such Performance Period.  However, in no
event will (Xb) be greater than the Maximum Annual EPS Value, which equals the
maximum Annual EPS

 

2

--------------------------------------------------------------------------------


 

Incentive Payout Percentage set forth in the applicable Schedule A for such
Performance Period, times the Annual EPS Target Value such Performance Period.

 

(c)           Annual Net Revenue Schedule A Value.  Except as otherwise provided
in this Paragraph 3, the Annual Net Revenue Schedule A Value as of the last day
of a Performance Period will be equal to (Xc) times (Yc), where (Xc) equals the
Annual Net Revenue Incentive Payout Percentage, if any, determined by the
Committee in its sole discretion based on the Annual Net Revenue (as that term
is defined below) of the Company or of a unit of the Company, as the case may
be, pursuant to the formula provided in the applicable Schedule A for such
Performance Period, and where (Yc) is the Annual Net Revenue Target Value such
Performance Period.  However, in no event will (Xc) be greater than the Maximum
Annual Net Revenue Value, which equals the maximum Annual Net Revenue Incentive
Payout Percentage set forth in the applicable Schedule A for such Performance
Period, times the Annual Net Revenue Target Value such Performance Period.

 

(d)           Annual ROE Schedule A Value.  Except as otherwise provided in this
Paragraph 3, the Annual ROE Schedule A Value as of the last day of a Performance
Period will be equal to (Xd) times (Yd), where (Xd) equals the Annual ROE
Incentive Payout Percentage, if any, determined by the Committee in its sole
discretion based on the Annual ROE (as that term is defined below) of the
Company or of a unit of the Company, as the case may be, pursuant to the formula
provided in the applicable Schedule A for such Performance Period, and where
(Yd) is the Annual ROE Target Value such Performance Period.  However, in no
event will (Xd) be greater than the Maximum Annual ROE Value, which equals the
maximum Annual ROE Incentive Payout Percentage set forth in the applicable
Schedule A for such Performance Period, times the Annual ROE Target Value such
Performance Period.

 

(e)           Relative TSR Schedule A Value.  Except as otherwise provided in
this Paragraph 3, the Relative TSR Schedule A Value as of the last day of a
Performance Period will be equal to (Xe) times (Ye), where (Xe) equals the
Relative TSR Incentive Payout Percentage, if any, determined by the Committee in
its sole discretion based on a comparison of the Amex TSR and the S&P 500 TSR,
pursuant to the formula provided in the applicable Schedule A for such
Performance Period, and where (Ye) is the Relative TSR Target Value such
Performance Period.  However, in no event will (Xe) be greater than the Maximum
TSR Value, which equals the maximum Relative TSR Incentive Payout Percentage set
forth in the applicable Schedule A for such Performance Period, times the
Relative TSR Target Value such Performance Period.

 

(f)            Calculation.  In the application of the applicable Schedule A for
a Performance Period, after the end of such Performance Period, for purposes of
determining the Schedule A Values for such Performance Period pursuant to
Subparagraphs 3(b), (c), (d) and (e):

 

(i)            if the Annual EPS is less than the level needed to have some
Annual EPS Schedule A Value, there shall be no Annual EPS Schedule A Value; and
if the Annual EPS is equal to or greater than the level to have some Annual EPS
Schedule A Value, but less than or equal to the maximum level, and the Annual
EPS actually attained is not represented in the table set forth on the
applicable Schedule A for such Performance Period, then the Annual EPS Schedule
A Value shall be determined by straight-line interpolation from the

 

3

--------------------------------------------------------------------------------


 

amounts specified in such table immediately less than and greater than the
Annual EPS actually attained;

 

(ii)           if the Annual Net Revenue is less than the level needed to have
some Annual Net Revenue Schedule A Value, there shall be no Annual Net Revenue
Schedule A Value; and if the Annual Net Revenue is equal to or greater than the
level to have some Annual Net Revenue Schedule A Value, but less than or equal
to the maximum level, and the Annual Net Revenue actually attained is not
represented in the table set forth on the applicable Schedule A for such
Performance Period, then the Annual Net Revenue Schedule A Value shall be
determined by straight-line interpolation from the amounts specified in such
table immediately less than and greater than the Annual Net Revenue actually
attained;

 

(iii)          if the Annual ROE is less than the level needed to have some
Annual ROE Schedule A Value, there shall be no Annual ROE Schedule A Value; and
if the Annual ROE is equal to or greater than the level to have some Annual ROE
Schedule A Value, but less than or equal to the maximum level, and the Annual
ROE actually attained is not represented in the table set forth on the
applicable Schedule A for such Performance Period, then the Annual ROE Schedule
A Value shall be determined by straight-line interpolation from the amounts
specified in such table immediately less than and greater than the Annual ROE
actually attained; and

 

(iv)          if the difference between the Amex TSR and the S&P 500 TSR is less
than the level needed to have some Relative TSR Schedule A Value, there shall be
no Relative TSR Schedule A Value; and if the difference between the Amex TSR and
the S&P 500 TSR is equal to or greater than the level to have some Relative TSR
Schedule A Value, but less than or equal to the maximum level, and the actual
difference between the Amex TSR and the S&P 500 TSR is not represented in the
table set forth on the applicable Schedule A for such Performance Period, then
the Relative TSR Schedule A Value shall be determined by straight-line
interpolation from the amounts specified in such table immediately less than and
greater than the actual difference between the Amex TSR and the S&P 500 TSR.

 

(g)           Definitions.  For purposes of this Award, the following terms
shall have the following meanings (which will take into account, in each case,
the expenses and other financial effect for the applicable year(s) of portfolio
grants under the Plan except as adjusted by the application of Subparagraphs
3(h) and 3(i)).

 

(i)            “Annual Net Revenue” means, for any given year, the total managed
revenue net of interest expense of the Company or of a segment or other part of
the Company, as the case may be, for such year, as reported by the Company.

 

(ii)           “Net Income” means, for any given Performance Period, the
after-tax net income (or loss) of the Company or of a segment or other part of
the Company, as the case may be, for such Performance Period, as reported by the
Company and as adjusted below.  The calculation of Net Income for any given
Performance Period will be adjusted to exclude:

 

·                  reported cumulative effect of accounting changes;

 

4

--------------------------------------------------------------------------------


 

·                  reported income and losses from discontinued operations; and

 

·                  reported extraordinary gains and losses as determined under
generally accepted accounting principles.

 

(iii)          “Annual EPS” means, for any given Performance Period, the diluted
earnings (or loss) per share of the Company for such Performance Period, as
determined by the Company.  The calculation of Annual EPS, for any given
Performance Period, will be adjusted in the same fashion as Net Income for such
Performance Period.

 

(iv)          “Average Annual Shareholders’ Equity” means, for any given
Performance Period, the sum of the total shareholders’ equity of the Company or
of a segment or other part of the Company, as the case may be, as of the first
day of such Performance Period and as of the end of each month during such
Performance Period (each as reported by the Company), divided by 13.

 

(v)           “Annual ROE” means, for any given Performance Period, the Net
Income for such Performance Period divided by the Average Annual Shareholders’
Equity for such Performance Period.

 

(vi)          “Amex Total Shareholder Return” or “Amex TSR” means, for any given
Performance Period, the annual growth rate, expressed as a percentage with one
decimal point, in the value of a share of common stock in the Company due to
stock appreciation and dividends, assuming dividends are reinvested, during such
Performance Period.  For this purpose, the “Beginning Stock Price” shall mean
the average closing sales prices of the Company’s common stock on the New York
Stock Exchange Composite Transaction Tape for the trading days in the month
immediately preceding the beginning of the Performance Period; and, the “Ending
Stock Price” shall mean the average closing sales prices of the Company’s common
stock on the New York Stock Exchange Composite Transaction Tape for the trading
days in the month immediately preceding the end of the Performance Period. 
Where “Y” is the number of fractional Shares resulting from the deemed
reinvestment of dividends paid during the Performance Period, the Amex TSR is
calculated as follows:

 

(

Ending Stock Price x (1 + Y)

)

-1

Beginning Stock Price

 

(vii)         “S&P 500 Total Shareholder Return” or “S&P 500 TSR” means, for any
given Performance Period, the annual growth rate, expressed as a percentage with
one decimal point, in the value of the S&P 500 Index during such Performance
Period, as determined from information publicly reported by Standard & Poors
Company (or the entity that publishes such other index, as the case may be).

 

(h)           To the extent permissible for purposes of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), in the event of any
change in the corporate capitalization of the Company, such as by reason of any
stock split, or a material corporate transaction, such as any merger of the
Company into another corporation, any consolidation of the Company and one or
more corporations into another corporation, any separation of the

 

5

--------------------------------------------------------------------------------


 

Company (including a spin-off or other distribution of stock or property by the
Company), any reorganization of the Company (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code), or any
partial or complete liquidation by the Company, other than a normal cash
dividend, if the Committee shall determine that such a change equitably requires
an adjustment in the calculation or terms of the Annual ROE, the Annual Net
Revenue, the Annual EPS or the Relative Total Shareholder Return Component under
this Award, on the grounds that any such change would produce an unreasonable
value, such equitable adjustment will be made by the Committee.  Any such
determination by the Committee under this Subparagraph 3(h) shall be final,
binding and conclusive.

 

(i)            As soon as practicable after the last day of each Performance
Period, the Committee may determine, in its sole discretion, that the sum of the
Schedule A Values (as initially determined in Subparagraphs 3(b), (c), (d) and
(e)) for such Performance Period be adjusted downward (that is, to a value of
zero), but in no event upward, as follows:

 

(i)            Your Unit’s Results.  Downward by a percentage (ranging from
0-100%) of such initially determined sum, based on such criteria as the
Committee shall deem appropriate relating to your unit’s results, with such
resultant sum being the “Initial Value” for such Performance Period; provided
that any such determination by the Committee need not be made in a uniform
manner and may be made selectively among holders of awards of portfolio grants
in your unit, whether or not such award holders are similarly situated.

 

(ii)           Your Individual Results.  The Initial Value for a Performance
Period may be adjusted further downward by a percentage (ranging from 0-100%) of
such Initial Value after the application of Subparagraph 3(i)(i), based on such
criteria as the Committee shall deem appropriate relating to your individual
results, with such final resultant sum being the “Final Value” (except as
otherwise provided by Paragraph 8) for such Performance Period; provided that
any such determination by the Committee need not be made in a uniform manner and
may be made selectively among holders of awards of portfolio grants, whether or
not such award holders are similarly situated.

 

(j)            In no event may the Committee amend any provision hereof so as to
increase or otherwise adjust upward the Schedule A Value of any component.  In
addition, in no event shall the Final Value of an Award for any Performance
Period exceed 125% of the Total Annual Target Value for such Performance Period.

 

(k)           For each Performance Period, subject to the limitations set forth
in Paragraph 8, the Committee shall determine the Schedule A Values, the Initial
Value and the Final Value for such Performance Period pursuant to this
Agreement, and such determinations by the Committee shall be final, binding and
conclusive upon you and all persons claiming under or through you.

 

(l)            The Committee shall determine in its own discretion what portion,
if any, of the Final Value for a Performance Period shall be payable in cash
(the “Cash Value”), and what portion shall be denominated in Restricted Shares
or Restricted Stock Units of the Company (“the RSA” or “the RSU”), in accordance
with Paragraph 5 below.  The RSA or the RSU shall have the terms substantially
as set forth in the form of Restricted Share or Restricted

 

6

--------------------------------------------------------------------------------


 

Stock Unit awards granted generally under the Plan, or its successor, except
that the RSA or the RSU shall vest pursuant to a period determined in the
Committee’s discretion, except that such vesting period shall not be less than
one year from date of grant, and (B) be forfeitable only if your employment with
the American Express companies terminates by reason of voluntary resignation or
terminates for cause (that is, violation of the Code of Conduct as in effect
from time to time) prior to the applicable vesting dates.  The number of
restricted shares or restricted stock units of the Company comprising the RSA or
the RSU (the “Number of Restricted Shares” or the “Number of Restricted Stock
Units”) shall be determined by dividing such portion of the Final Value so
designated by the Committee, if any, by the closing price of the shares on the
date that the Committee approves payout of the Awards for such Performance
Period, and shall be payable in the form of an RSA or an RSU in accordance with
Paragraph 5 below.

 

4.             Death, Disability or Retirement.

 

(a)           If, on or before a Payment Date set forth in Subparagraph 5(b),
but during a period when you have been in continuous employment with the
American Express companies since the Award Date, you terminate your employment
with the American Express companies by reason of disability (as that term is
defined in the Plan) at any time following the Award Date or you die at any time
following the Award Date, you will be entitled to that proportion of the Final
Value for the Performance Period in which you terminate your employment with the
American Express companies by reason of disability or death as the number of
full months which have elapsed between the first day of such Performance Period
and the end of the month in which your termination of employment by reason of
death or such disability occurs (not to exceed 12) bears to 12, and for this
purpose, to the extent not otherwise previously determined by the Committee, in
the event of your disability or death, the Final Value for such Performance
Period shall be calculated by applying the rate at which the expense for the
Award was being accrued for purposes of the Company’s annual audited financial
statement at the end of the last completed calendar quarter prior to your
disability or death, as applicable.  In the event of your death or your
disability (if such disability qualifies as a “disability” for purposes of
Section 409A of the Code), such amount, if any, shall be payable as soon as
practicable thereafter, but in no event later than 90 days from the date of your
disability or death, and unless otherwise determined by the Committee, in cash,
common shares of the Company, or other property, or any combination thereof, and
you and all others claiming under or through you shall not be entitled to
receive any other amounts under this Award.  In the event of your disability (if
such disability does not qualify as a “disability” for purposes of Section 409A
of the Code), such amount, if any, for a Performance Period shall be payable on
the Payment Date for such Performance Period in accordance with Paragraph 5(b),
and unless otherwise determined by the Committee, in cash, common shares of the
Company, or other property, or any combination thereof, and you and all others
claiming under or through you shall not be entitled to receive any other amounts
under this Award.

 

(b)           If, on or before a Payment Date set forth in Subparagraph 5(b) but
during a period when you have been in continuous employment with the American
Express companies since the Award Date, you terminate your employment with the
American Express companies by reason of retirement (as that term is defined by
the Committee), and such event occurs more than one year after the Award Date,
then:

 

7

--------------------------------------------------------------------------------


 

(i)            if you have not received payment of the Final Value for the 2009
Performance Period before the date of your retirement, you generally will be
entitled to receive that proportion of the Final Value for the 2009 Performance
Period as the number of full months which have elapsed between January 1, 2009
and the end of the month in which your termination of employment by reason of
such retirement occurs (not to exceed 12) bears to 12, unless such termination
occurs following the attainment of age 60, in which case you will be entitled to
receive 50% of the Final Value for the 2009 Performance Period you would
otherwise forfeit under the above formula, or, unless such termination occurs
following attainment of age 62, in which case you will be entitled to 100% of
the Final Value for the 2009 Performance Period.  The Final Value for the 2009
Performance Period for this purpose shall be determined after the last day of
the 2009 Performance Period in the normal course in accordance with Paragraph
3.  Such amount, if any, shall be payable in cash, Restricted Shares or
Restricted Stock Units, as described in Paragraph 3(l) above, or other property,
or any combination thereof, after the 2009 Performance Period in accordance with
Paragraphs 5 and 6, and you and all others claiming under or through you shall
not be entitled to receive any other amounts under this Award; and

 

(ii)           if you retire after January 1, 2010, you generally will be
entitled to receive that proportion of the Final Value for the 2010 Performance
Period as the number of full months which have elapsed between January 1, 2010
and the end of the month in which your termination of employment by reason of
such retirement occurs (not to exceed 12) bears to 12, unless such termination
occurs following the attainment of age 60, in which case you will be entitled to
receive 50% of the Final Value for the 2010 Performance Period you would
otherwise forfeit under the above formula, or, unless such termination occurs
following attainment of age 62, in which case you will be entitled to 100% of
the Final Value for the 2010 Performance Period.  The Final Value for the 2010
Performance Period for this purpose shall be determined after the last day of
the 2010 Performance Period in the normal course in accordance with Paragraph
3.  Such amount, if any, shall be payable in cash, Restricted Shares or
Restricted Stock Units, as described in Paragraph 3(l) above, or other property,
or any combination thereof, after the 2010 Performance Period in accordance with
Paragraphs 5 and 6, and you and all others claiming under or through you shall
not be entitled to receive any other amounts under this Award.

 

5.             Payment of Award.

 

(a)           As soon as practicable after the last day of a Performance Period,
or the earlier date your continuous employment with American Express companies
terminates by reason of disability or death in accordance with Paragraph 4, but
prior to payment in respect of the Award for such Performance Period, the
Committee shall determine whether the conditions of Paragraph 2, and Paragraph 3
or 4, have been met and, if so, shall ascertain the Final Value, Cash Value and
the Number of Restricted Shares or the Number of Restricted Stock Units, if any,
for such Performance Period, in accordance with Paragraph 3 or 4, as the case
may be.

 

(b)           If the Committee determines that there is no Annual EPS Schedule A
Value, no Annual Net Revenue Schedule A Value, no Annual ROE Schedule A Value
and no Relative TSR Schedule A Value for a Performance Period, then this Award
will be canceled with respect to such Performance Period.  If the Committee
determines that there is some Annual EPS Schedule A Value, Annual Net Revenue
Schedule A Value, Annual ROE Schedule A Value or

 

8

--------------------------------------------------------------------------------


 

Relative TSR Schedule A Value for such Performance Period, however, the Cash
Value for such Performance Period as determined pursuant to Paragraph 3 shall
become payable to you in cash, and the Number of Restricted Shares or the Number
of Restricted Stock Units for such Performance Period shall be issued to you in
the form of a Restricted Share or Restricted Stock Unit award under the Plan, or
its successor (except that the RSA or the RSU shall vest pursuant to a period
determined in the Committee’s discretion, and such vesting period shall not be
less than one year from date of grant), or other property, or any combination
thereof, as soon as practicable following February 1st of the calendar year
immediately following such Performance Period, but in no event later than 90
days thereafter (for each respective Performance Period, the “Payment Date”).

 

6.             Other Termination of Employment.

 

(a)           If, after the last day of a Performance Period and on or before
the Payment Date for such Performance Period, but during a period when you have
been in continuous employment with the American Express companies since the
Award Date, your employment terminates with the American Express companies for
any reason other than death, disability or retirement as set forth in Paragraph
4, then you and all others claiming under or through you shall not be entitled
to receive any amounts under this Award for such Performance Period or any
subsequent Performance Period, except as otherwise determined by the Committee
in its sole discretion.

 

(b)           If, after the Payment Date for the 2009 Performance Period and on
or before the Payment Date for the 2010 Performance Period, your employment
terminates with the American Express companies for any reason other than death,
disability, retirement or involuntary termination without cause, then within
five days of the termination of your employment with the American Express
companies, you shall be required to repay to the Company the amount, if any, of
the Final Value for the 2009 Performance Period that was paid to you, except as
otherwise determined by the Committee in its sole discretion.

 

7.             Deferral or Acceleration of Payment of Award.  Any payments to be
made under this Award may be deferred or accelerated in such manner as the
Committee shall determine; provided, however, that any such deferral or
acceleration must comply with the applicable requirements of Section 409A of the
Code.  As to such a deferral of payment, any amount paid in excess of the amount
that was originally payable to you under this Agreement will be based on a
reasonable interest rate as determined by the Committee, and as to such an
acceleration of payment to you under this Agreement, any amount so paid will be
discounted to reasonably reflect the time value of money as determined by the
Committee.

 

8.             Change in Control.

 

(a)           Notwithstanding anything in this Agreement to the contrary (except
for the provision dealing with a limitation under Section 280G of the Code, and
except as otherwise provided by Paragraph 8(b) below), if there is a Change in
Control (as defined below) prior to the payment of the Award for either or both
Performance Periods under the Agreement, your Final Value of the Award
determined under Section 3(i)(ii) of the Agreement for the Performance Period in
which the Change in Control occurs and for any subsequent Performance

 

9

--------------------------------------------------------------------------------


 

Period may not be less than the Annual Total Target Value of the Award for such
Performance Period multiplied by the Average Payout Percentage (as defined
below).

 

(b)           Notwithstanding anything in this Agreement to the contrary (except
for the provision dealing with a limitation under Section 280G of the Code), if
you have not received payment for a Performance Period under the Agreement and,
within two years after the date of a Change in Control (as defined below), you
experience a separation from service (as that term is defined for purposes of
Section 409A of the Code) that would otherwise entitle you to receive the
payment of severance benefits under the provisions of the severance plan that is
in effect and in which you participate as of the date of such Change in Control,
then:

 

(i)            you shall immediately be 100% vested in the Award for the
Performance Period in which you experience a separation from service and for any
subsequent Performance Period;

 

(ii)           (A)          if the separation from service occurs during the
2009 Performance Period, the Final Value of the Award will equal the Total
Target Value of the Award multiplied by the Average Payout Percentage (as
defined below), but prorated based on (a) the total number of full and partial
months of the Award Period which have elapsed between (X) the beginning of the
2009 Performance Period, and (Y) the date of such separation from service (not
to exceed 12), divided by (b) the total number of months in the Award Period;
and

 

(B)           if the separation from service occurs during the 2010 Performance
Period, the Final Value of the Award for the 2010 Performance Period will equal
the Annual Total Target Value of the Award for the 2010 Performance Period
multiplied by the Average Payout Percentage (as defined below), but prorated
based on (a) the total number of full and partial months of the 2010 Performance
Period which have elapsed between (X) the beginning of the 2010 Performance
Period, and (Y) the date of such separation from service (not to exceed 12),
divided by (b) the total number of months in the 2010 Performance Period; and

 

(iii)          such value of the Award shall be paid to you in cash within five
days after the date of such separation from service.

 

(c)           “Average Payout Percentage” means the average of the payout
percentages for you under the two portfolio grant awards that were paid by the
Company immediately preceding the date of such Change in Control; provided,
however, if you only received one portfolio grant award payment immediately
preceding the date of the Change of Control, then such payout percentage and the
payout percentage for your unit for the portfolio grant award that immediately
preceded the portfolio grant for which you received payment shall be used to
determine your Average Payout Percentage; and provided further, if you have not
received any portfolio grant award payment prior to the date of the Change in
Control, then your Average Payout Percentage shall be the average of the payout
percentages for your unit under the two portfolio grant awards that were paid by
the Company immediately preceding the date of such Change in Control.  For
purposes of this Paragraph 8(c), the prior payout for the 2009 Performance
Period shall be considered a payout under a separate prior portfolio grant
award.  For purposes of this Paragraph 8(c), for awards preceding Portfolio
Grant 2009-2010, the payout percentage shall be deemed to equal 50% of the
actual payout percentage of the award.

 

10

--------------------------------------------------------------------------------


 

(d)           A “Change in Control” has that meaning as defined in American
Express Senior Executive Severance Plan, as amended from time to time.

 

(e)           The Committee may not amend or delete this Paragraph 8 of this
Agreement in a manner that is detrimental to you, without your written consent.

 

9.             Tax Withholding and Furnishing of Information.  There shall be
withheld from any payment of cash or vesting of restricted shares or restricted
stock units under this Award, such amount, if any, as the Company and/or your
employer determines is required by law, including, but not limited to, U.S.
federal, state, local or foreign income, employment or other taxes incurred by
reason of making of the Award or of such payment.  It shall be a condition to
the obligation of the Company to make payments under this Award that you (or
those claiming under or through you) promptly provide the Company and/or your
employer with all forms, documents or other information reasonably required by
the Company and/or your employer in connection with the Award.

 

10.           Rights Not Assignable.  Except as otherwise determined by the
Committee in its sole discretion, your rights and interests under the Award and
the Plan may not be sold, assigned, transferred, or otherwise disposed of, or
made subject to any encumbrance, pledge, hypothecation or charge of any nature,
except that you may designate a beneficiary pursuant to Paragraph 11.  If you
(or those claiming under or through you) attempt to violate this Paragraph 10,
such attempted violation shall be null and void and without effect, and the
Company’s obligation to make any further payments to you (or those claiming
under or through you) hereunder shall terminate.

 

11.           Beneficiary Designation.  Subject to the provisions of the Plan,
you may, by completing a form acceptable to the Company and returning it to the
Corporate Secretary’s Office, at 200 Vesey Street, New York, New York 10285,
name a beneficiary or beneficiaries to receive any payment to which you may
become entitled under this Agreement in the event of your death.  You may change
your beneficiary or beneficiaries from time to time by submitting a new form to
the Corporate Secretary’s Office at the same address.  If you do not designate a
beneficiary, or if no designated beneficiary is living on the date any amount
becomes payable under this Agreement, such payment will be made to the legal
representatives of your estate, which will be deemed to be your designated
beneficiary under this Agreement.

 

12.           Administration.  Any action taken or decision made by the Company,
the Board or the Committee or its delegates arising out of or in connection with
the construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding upon you and all persons claiming
under or through you.  By accepting this Award or other benefit under the Plan,
you and each person claiming under or through you shall be conclusively deemed
to have indicated acceptance and ratification of, and consent to, any action
taken or decision made under the Plan by the Company, the Board or the Committee
or its delegates.

 

13.           Change in Control Payments.  This Paragraph shall apply in the
event of Change in Control (as defined in the American Express Senior Executive
Severance Plan, as amended from time to time).

 

11

--------------------------------------------------------------------------------


 

(a)           In the event that any payment or benefit received or to be
received by you hereunder in connection with a Change in Control or termination
of your employment (such payments and benefits, excluding the Gross-Up Payment
(as hereinafter defined), being hereinafter referred to collectively as the
“Payments”), will be subject to the excise tax referred to in Section 4999 of
the Code (the “Excise Tax”), then (i) in the case you are classified in Band 70
(or its equivalent) or above immediately prior to such Change in Control (a
“Tier 1 Employee”), the Company shall pay to you, within five days after the
expiration of the written-statement period referred to in Subparagraph
13(d) below, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by you, after deduction of any Excise Tax on the Payments and
any federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Payments and (ii) in the case you are
other than a Tier 1 Employee, the Payments shall be reduced to the extent
necessary so that no portion of the Payments is subject to the Excise Tax but
only if (A) the net amount of all Total Payments (as hereinafter defined), as so
reduced (and after subtracting the net amount of federal, state and local income
and employment taxes on such reduced Total Payments), is greater than or equal
to (B) the net amount of such Total Payments without any such reduction (but
after subtracting the net amount of federal, state and local income and
employment taxes on such Total Payments and the amount of Excise Tax to which
you would be subject in respect of such unreduced Total Payments); provided,
however, that you may elect in writing to have other components of your Total
Payments reduced prior to any reduction in the Payments hereunder.

 

(b)           For purposes of determining whether the Payments will be subject
to the Excise Tax, the amount of such Excise Tax and whether any Payments are to
be reduced hereunder: (i) all payments and benefits received or to be received
by you in connection with such Change in Control or the termination of your
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person (as such term is defined
in the Company’s Senior Executive Severance Plan) whose actions result in such
Change in Control or any Person affiliated with the Company or such Person (all
such payments and benefits, excluding the Gross-Up Payment and any similar
gross-up payment to which a Tier 1 Employee may be entitled under any such other
plan, arrangement or agreement, being hereinafter referred to as the “Total
Payments”), shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of the firm serving,
immediately prior to the Change in Control, as the Company’s independent
auditors, or if that firm refuses to serve, by another qualified firm, whether
or not serving as independent auditors, designated by the Administration
Committee under the American Express Senior Executive Severance Plan (the
“Firm”), such payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of Section 280G(b)(2)(A) or
Section 280G(b)(4)(A) of the Code; (ii) no portion of the Total Payments the
receipt or enjoyment of which you shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account; (iii) all “excess parachute payments”
within the meaning of Section 280G(b)(l) of the Code shall be treated as subject
to the Excise Tax unless, in the opinion of the Firm, such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in
excess of the Base Amount (within the meaning of Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax; and (iv) the value of any noncash benefits or any deferred payment
or benefit shall be determined by the Firm in accordance with

 

12

--------------------------------------------------------------------------------


 

the principles of Sections 280G(d)(3) and (4) of the Code and regulations or
other guidance thereunder.  For purposes of determining the amount of your
Gross-Up Payment and whether your Payments shall be reduced, you shall be deemed
to pay federal income tax at the highest marginal rate of federal income
taxation (and state and local income taxes at the highest marginal rate of
taxation in the state and locality of your residence, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes) in the calendar year in which the Gross-Up Payment is to
be made (if you are a Tier 1 Employee) or in which the Payments are made (if you
are other than a Tier 1 Employee).  The Firm will be paid reasonable
compensation by the Company for its services.

 

(c)           In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, then you will be required to repay to the Company within five business
days of such determination an amount equal to the excess of the earlier payment
over the redetermined amount (the “Excess Amount”), together with interest on
such amount at the lowest applicable federal rate (as defined in
Section 1274(d) of the Code or any successor provision thereto), compounded
semi-annually (the “Section 1274 Rate”), from the date of your receipt of such
Excess Amount until the date of such repayment (or such lesser rate (including
zero) as may be designated by the Firm such that the Excess Amount and such
interest will not be treated as a parachute payment as previously defined).  In
the event that the Excise Tax is finally determined to exceed the amount taken
into account hereunder in calculating the Gross-Up Payment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), within five business days of such determination, but
not later than the December 31st of the year following the year in which you
remit the related taxes, the Company will pay to you an additional amount,
together with interest thereon from the date such additional amount should have
been paid to the date of such payment, at the Section 1274 Rate (or such lesser
rate (including zero) as may be designated by the Firm such that the amount of
such deficiency and such interest will not be treated as a parachute payment as
previously defined).  You and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the amount of any Gross-Up Payment.

 

(d)           As soon as practicable following a Change in Control, but in no
event later than 30 days thereafter, the Company shall provide to you if you are
a Tier 1 Employee or it is proposed that your Payments be reduced, a written
statement setting forth the manner in which your Total Payments were calculated
and the basis for such calculations, including, without limitation, any opinions
or other advice the Company has received from the Firm or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

 

14.           Miscellaneous.  Neither you nor any person claiming under or
through you shall have any right or interest, whether vested or otherwise, in
the Plan or the Award, unless and until all of the terms, conditions and
provisions of the Plan and this Agreement shall have been complied with.  In
addition, neither the adoption of the Plan nor the execution of this Agreement
shall in any way affect the rights and powers of any person to dismiss or
discharge you at any time from employment with the American Express companies. 
Notwithstanding anything herein to the contrary, neither the Company nor any of
its Affiliates (as that term is defined in the Plan) nor their respective
officers, directors, employees or agents shall have any liability to you (or

 

13

--------------------------------------------------------------------------------


 

those claiming under or through you) under the Plan, this Agreement or otherwise
on account of any action taken, or decision not to take any action made, by any
of the foregoing persons with respect to the business or operations of the
Company or any of its Affiliates (as that term is defined in the Plan), despite
the fact that any such action or decision may adversely affect in any way
whatsoever Average Annual Shareholders’ Equity, Annual EPS, Annual Net Income or
other financial measures or amounts which are accrued or payable or any of your
other rights or interests under this Agreement.

 

15.           Governing Law.  The validity, construction, interpretation,
administration and effect of this Agreement shall be governed by the substantive
laws, but not the choice of law rules, of the State of New York.

 

16.           Section 409A Compliance.  This Agreement and the payment of the
Award hereunder are intended to comply with Section 409A of the Code and the
Treasury Regulations promulgated and other official guidance issued thereunder,
and this Agreement shall be administered and interpreted consistent with such
intent and the American Express Section 409A Compliance Policy, as amended from
time to time, and any successor policy thereto.

 

17.           TARP Compliance.  This Agreement and the payment of the Award
hereunder are subject to the executive compensation and corporate governance
requirements of the Emergency Economic Stabilization Act of 2008, as amended by
the American Reinvestment and Recovery Act of 2009, and as implemented by
guidance or regulation thereunder (including the United States Treasury interim
final regulations (31 CFR Part 30) published in the Federal Register on
October 20, 2008) (collectively, “EESA”).  This Agreement and the payment of the
Award hereunder are intended to comply with EESA and this Agreement shall be
administered and interpreted consistent with such intent and the American
Express Company TARP Capital Purchase Program Senior Executive Officer
Compensation Policy, as amended from time to time, and any successor policy
thereto.

 

 

AMERICAN EXPRESS COMPANY

 

By the Compensation and Benefits

 

Committee of the Board of Directors:

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

S.P. Norman, Secretary

 

Notwithstanding any contrary provision in the American Express Company 2007
Incentive Compensation Plan Master Agreement, the Company reserves the right to
correct nonmaterial clerical errors in, and make subsequent nonmaterial
clarifications to, any Award Agreement in the future, without prior notification
to participants.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE A

 

AXP PORTFOLIO GRANT PERFORMANCE/PAYOUT GRID FOR EXECUTIVE OFFICERS

(subject to award agreement and discretionary downward adjustment)

 

Performance Measure

 

Weighting

 

Threshold
(-0- payout)

 

Target
(Maximum payout level:
150% of target value)

 

Maximum
(Maximum payout level:
300% of target value)

 

 

 

 

 

 

 

 

 

 

 

Annual Earnings per Share

 

25

%

$

 

$

 

$

 

Annual Net Revenue

 

25

%

$

 

$

 

$

 

Annual Return on Equity

 

25

%

 

%

 

%

 

%

Company Total Shareholder Return relative to S&P 500
Total Shareholder Return

 

25

%

 

 

 

 

 

 

 

Note:  Notwithstanding payout levels described above, in no event shall Final
Value of an Award for any Performance Period exceed 125% of Total Annual Target
Value for such Performance Period.

 

--------------------------------------------------------------------------------